Ekwall, Judge:
This case involves the rate at which the currency of the invoice, French francs, should be converted into United States dollars under the provisions of section 522 (c) of the Tariff Act of 1930. It has been submitted on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the Federal Reserve Bank of New York certified both an official and a free rate of exchange for the currency of the invoice of the involved entry for the date of exportation of the merchandise under the provisions of Section 522 (c) of the Tariff Act of 1930, as amended; that in liquidation of said entry the Collector of Customs converted the currency of the invoice into United States dollars based upon a calculation which did not realistically reflect the number of U. S. dollars legally required to pay for the invoice in the currency of appraisement whereas conversion should have been made in accordance with Bureau of Customs Circular letter Number 2675, copy of which is hereto annexed and made part of this stipulation, by dividing the total appraised value by the sum of (1) the number of units of foreign currency obtained for $1 at the official rate of exchange and (2) the number of units of foreign currency obtained for $1. at the free rate of exchange, each in the percentage indicated in the appraisal.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation.
Plaintiff waives the right to first docket call and further amendment of this protest.
In view of this stipulation we sustain plaintiff’s claim that the currency of the invoice was improperly converted into United States dollars and hold that the same should have been converted by dividing the total appraised value by the sum of (1) the number of units of foreign currency obtained for $1 at the official rate *290of exchange and (2) the number of units of foreign currency obtained for $1 at the free rate of exchange, each in the percentage indicated in the appraisal. Judgment will be rendered accordingly.